La Jueza Asociada Señora Pábón Chameco
concurrió sin opinión escrita.
El Juez Asociado Señor Rivera García con-currió con el resultado e hizo constar la expresión siguiente, a la cual se unió la Jueza Asociada Señora Pábón Chameco:
Estoy de acuerdo con el resultado de la opinión dado a las circunstancias particulares que suscitaron la controversia que hoy atendemos. Sin embargo, entiendo que carece de esa no-ción básica y práctica que se da en nuestros tribunales prima-rios en procesos tan comunes como el de desahucio, en la me-dida que brinda espacio para que una sentencia carezca de finalidad por un tiempo indeterminado. Esto claramente iría contra el propósito legislativo de establecer un término expe-dito en este tipo de casos. Me explico.
Según surge de la opinión, el término jurisdiccional de cinco días que establece el Código de Enjuiciamiento Civil, para pre-sentar un recurso de apelación en casos de desahucio, no co-menzará a transcurrir hasta tanto el Tribunal de Primera Ins-tancia establezca en la sentencia la cuantía de la correspondiente fianza o exima al demandado de su prestación. Ante ello, podríamos tener una sentencia no final y sujeta a revisión por tiempo indeterminado, a pesar de la clara intención del legislador de estructurar un andamiaje legal que propicie no tan solo los trámites cortos y expeditos, sino la finalidad de los dictámenes. Ciertamente, esa intención legis-lativa hay que balancearla con el reconocimiento efectivo del *17derecho que le asiste a la parte demandada de poder acceder al recurso de apelación que expresamente dispone nuestra legislación. En ese sentido, coincido con la idea que subyace en la opinión de que constituiría una clara violación al debido proceso de ley el que una parte no pueda apelar un dictamen desfavorable por una omisión del propio tribunal.
Ahora bien, alcanzado ese punto común, entiendo que nues-tra opinión debió ir un poco más allá en ánimo de lograr ese balance entre el interés del legislador de promover procesos expeditos y el derecho de la parte de acceder a los procesos de apelación. En ese ánimo, ¿no hubiese sido conveniente que procuráramos mediante nuestras expresiones que la parte de-mandada que, en efecto, interese apelar sea proactiva y traiga oportunamente a la atención del tribunal su omisión? Note que, aun partiendo de la premisa lógica de que la parte de-mandante y promovente del proceso de desahucio tendrá inte-rés de lograr la finalidad de la sentencia a su favor y, por ende, procurará que cumpla con todos los requisitos, este Tribunal no debió establecer, sin más, que una sentencia carecerá de finalidad hasta tanto no se incluya el asunto de la fianza. Si vamos a resolver sobre esa falta de finalidad —con lo cual claramente coincidió en este caso— debimos establecer enton-ces el deber de la parte que interese apelar de poner oportu-namente en posición al tribunal de corregir su omisión.
En esa línea, entiendo que la Opinión debió incluir un len-guaje como el siguiente:

“La parte demandada no podrá descansar en el hecho de que el tribunal haya omitido su deber de establecer una fianza o de exponer claramente que lo eximió del pago de ésta. Por lo tanto, una vez el demandado que interese apelar reciba la sentencia que omite establecer el asunto de la fianza, éste deberá acudir al tribunal en un término de cinco días a partir de la notifica-ción de la sentencia y solicitar su corrección, de manera que el foro primario enmiende el dictamen. Una vez el Tribunal de Primera Instancia notifique la sentencia enmendada que in-cluya la cuantía de la fianza o su exención, entonces comienza a transcurrir el término de apelación de cinco días que esta-blece el Código de Enjuiciamiento Civil”.

Entiendo que incluir un lenguaje como el que antecede hu-biese propiciado no tan solo que se salvaguarde el derecho de la parte de acudir en revisión al Tribunal de Apelaciones, sino también el interés de la Asamblea Legislativa de lograr la pronta finalidad de los procesos de desahucio, en los mismos parámetros de nuestra legislación vigente.